Title: To Thomas Jefferson from Horatio Gates, 7 July 1803
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            Rose Hill 7th: July, 1803:
          
          From my Heart I congratulate your Excellency, upon the Glorious success of The Embassy you sent to France, it must ly strike the Mind of every true Friend to Freedom in the United States, as the Greatest, & most Beneficial Event, that has taken place since the Declaration of Independence. The Fame of Your Political Wisdom is now so permanently Establish’d, that it is past the power of a disappointed Faction, ever to Diminish it. Proceed my Noble Friend in the Steady Course you have invariably Pursu’d; & your Presidency will be as long as you incline to make it. Your Enemies may hide Themselves, and Their Arrogance together, an insulted Country whom they wish’d to Tyrrannize, will no longer be deceived by their Intrigues: I am astonished when I see so great a Business Finish’d, which but a few Months since we whispered to one another about; it has the Air of Inchantment!—presently a New Field will open to your View, New Orleans will be to be taken Possession of, & all Military, & Civil Officers, to be appointed; it is of Importance who you fix upon for the First Station in that City; what do you think of Colonel Smith Ci devant Aid to Gen: Washington; Son in Law to your Predecessor; He has Dignity Sufficient to suit the Spaniard; Military Character, and Tactical Abillities exactly to suit the Frenchman; he has an Establish’d Credit for Thirty Thousand Dollars upon the Debt agreed to be Liquidated by The Treaty; & also a good Office in the Customs here, which will be Vacated by His appointment to be Governour of New Orleans.—Your recommendation of Him to the Senate, will shew you so superior to any petty resentment against his Father in Law, that the World will admire it!
          You have Indulged me in this Freedom, and as my Sole motive is your Fame, you will continue that Indulgence. all I ask is your Friendly acknowlegement of this Letter. in return, I will only Tresspass upon your invaluable Time when I think the Subject worthy the doing it. with the Sincerest Sentiments of Esteem & Affection I am
          Your Excellencys most Faithfull Friend & Obedient Servant
          
            Horatio Gates
          
          
            P.S.
            Mrs. Gates presents You Her Compliments.—
          
        